Exhibit 10.56.1

 

05-RainbowKa-LM-004

 

June 1, 2005

 

Mr. Wilt Hildenbrand

Rainbow DBS Company LLC

200 Jericho Quadrangle

Jericho, NY  11753

 

Subject:  Rainbow Ka-Band Contract dated November 21, 2004, Contract
No. 11182004 (“Contract”)

 

Dear Mr. Hildenbrand:

 

Reference:                Letter Hyman to Hildenbrand dated May 28, 2005,
Subject: Maximum Termination Liability Schedule

 

1. Pursuant to the request from Rainbow DBS Company LLC (“Rainbow”), and the
agreement between Lockheed Martin Commercial Space Systems (“LMCSS”) and
Rainbow, by Rainbow concurring to this Letter, the cumulative Maximum
Termination Liability schedule for Ka-1, Ka-2, Ka-3, Ka-4 and Ka-5 in Attachment
8 to the Contract will remain at the level set forth in the fourth month after
EDC (March 2005) through the Restart Date, as defined below.  Capitalized terms
not defined in this Letter agreement shall have the meanings ascribed to them in
the Contract.

 

2. Nothing in this Letter agreement is intended nor should it be construed to
modify Rainbow’s payment obligations in the ordinary course for services
specified in the invoice dated April 21, 2005, which payment is currently due
and owing.  However, in accordance with the Contract, payments made by Rainbow
for services rendered and specified in the April 21, 2005 invoice would be
refunded in the event of a Contract termination for convenience made prior to
the establishment of a Restart Date.

 

3. Effective June 1, 2005, (i) all work by LMCSS under the Contract has been
suspended, other than non-recurring work which may be mutually agreed to by the
Parties (such non-recurring work will not result in any further payment
obligation beyond the April 21, 2005 invoice payment or increase in the Maximum
Termination Liability as capped herein)  and (ii) all future payments by Rainbow
under the Contract have been suspended (other than the payment obligations under
Paragraphs 1 and 2 above).

 

4.  Rainbow, with assistance and support from LMCSS, shall immediately begin to
re-assess its Ka-band satellite program, scope, number of satellites, orbital
locations and technical design and, on or before November 21, 2005, Rainbow
shall either (i) terminate the Contract under Article 17, (ii) notify LMCSS to
proceed with the work as originally contemplated under the Contract, or
(iii) notify LMCSS of the particulars of a revised Ka-band program to be
implemented under the Contract.  Upon receipt of a notice under clause (ii) or
(iii) above, LMCSS shall process a Contract Change Notice, and Rainbow shall
either accept or reject the Contract Change Notice in accordance with the
Contract.  If Rainbow accepts the Contract Change Notice (including any
modifications as may be agreed by the Parties), LMCSS shall restart the program,
as amended by the agreed upon Contract Change Notice, upon the date of Rainbow’s
acceptance thereof (“Restart Date”), and the Contract shall be modified to
reflect the changes mutually agreed in accordance with the Contract Change
Notice.  If Rainbow rejects the Contract Change Notice, the Contract shall be
terminated in accordance with Article 17, and such termination shall be deemed
to have occurred prior to the establishment of a Restart Date.  Upon termination
under and in accordance

 

--------------------------------------------------------------------------------


 

with Article 17, LMCSS shall promptly refund to Rainbow all amounts paid by
Rainbow under the Contract in excess of termination charges, which termination
charges shall not exceed the Maximum Termination Liability set forth in
Paragraph 1 hereof.

 

5. The Parties acknowledge that, because of the suspension of work under
Paragraph 3 above, LMCSS is not bound by the Promised Delivery Dates currently
set forth in Article 3 of the subject Contract.  Moreover, Rainbow’s right to
terminate the Contract for cause under Paragraph 18.1(f) shall not be triggered
by LMCSS’s failure to complete the FCC milestones by the dates currently
specified by the FCC as a result of the suspension of the work under Paragraph 3
above.  As part of any Contract Change Notice issued under Paragraph 3 above,
LMCSS shall specify (i) any necessary changes in the Promised Delivery Dates and
(ii) the dates by which it will be able to meet the FCC milestones, taking into
account the number of Days that work was suspended, the scope of the Contract
change and LMCSS’s normal and customary practices.

 

6. This Letter agreement supercedes all prior discussions and understandings of
the Parties with respect to the subject matter hereof.

 

As always, if you have any questions or comments, please do not hesitate to
contact me.

 

 

Best regards,

Concurrence:

 

 

/s/ Alan M. Hyman

 

/s/ Wilt Hildenbrand

 

Alan M. Hyman

 

Director, Contracts Management

 

 

 

 

 

 

 

Rainbow DBS Company LLC

 

 

cc:

David A. Deitch

 

Wilt Hildenbrand

 

--------------------------------------------------------------------------------